Hayes, J.
This motion is made to vacate and set aside the service of the summonses made on the defendants, non-residents of the State of New York, pursuant to the provisions of section 285-a of the Highway Law (as added by Laws of 1928, chap. 465). The plaintiff began this action by the service of the summonses on the Secretary of State of New York and on the defendants, by mail, and by filing the summonses with the clerk of this court. The Municipal Court of the city of New York is without power to direct the service of a summons outside of the city of New York. (Henning v. Camacho, 181 App. Div. 856, 859; Mun. Ct. Code, § 14.) Service having been so made the motion must be granted. Ordered accordingly.